                                UNITED STATES BANKRUPTCY COURT
          Case 15-25491          Doc 91 Filed 02/24/20 Entered 02/24/20 13:08:29                          Desc Main
                                          Document
                               Northern District         Page
                                                 of Illinois   1 of 2 Division)
                                                             (Eastern
In re                                                                     Case No. 15-25491
Zaheerah Y. Shareef                                                       Chapter     13

                                     Debtor.




    NOTICE OF WITHDRAWAL OF NOTICE OF POSTPETITION MORTGAGE FEES, EXPENSES, AND
                                      CHARGES
                                      (CLAIM 3)


Creditor, Wells Fargo Bank, N.A., hereby withdraws its Notice of Postpetition Mortgage Fees, Expenses and Charges with respect to
Claim No. 3, filed in the above-entitled matter on 12/21/2015.



 Dated:      02/24/2020                                                   Respectfully submitted,



                                                                          /s/ Gwendolyn Carmichael McClain


                                                                          VP Loan Documentation
                                                                          Wells Fargo Bank, N.A.
                                                                          MAC N9286-01Y
                                                                          1000 Blue Gentian Road
                                                                          Eagan, MN 55121-7700
                                                                          P: 800-274-7025
                                                                          E: 180DayInquiries@wellsfargo.com




1138998-84efaddb-f9bf-4bca-bbd2-a2863f7a4a75-
                  Case 15-25491            Doc 91       Filed 02/24/20         Entered 02/24/20 13:08:29                Desc Main
                             UNITED STATES  BANKRUPTCY
                                       Document Page 2 of 2 COURT
                                                  Northern District of Illinois (Eastern Division)
                                                                            Chapter 13 No. 15-25491
 In re:                                                                     Judge: Honorable Judge Jacqueline P. Cox
 Zaheerah Y. Shareef
                                                   Debtor(s).

                                                    CERTIFICATE OF SERVICE
 I hereby certify that on or before February 24, 2020, I served a copy of this Notice and all attachments upon each of the entities named below by
 the court's notice of electronic filing or by placing a copy thereof in an envelope, in the United States Mail with first class mail postage prepaid,
 addressed to each of them as follows:

 Debtor:                    By U.S. Postal Service First Class Mail Postage Prepaid:
                            Zaheerah Y. Shareef
                            15819 Paulina St
                            Harvey, IL 60426



 Debtor's Attorney:         By U.S. Postal Service First Class Mail Postage Prepaid:
                            David M Siegel
                            David M. Siegel & Associates
                            790 Chaddick Drive
                            Wheeling, IL 60090


 Trustee:                   By U.S. Postal Service First Class Mail Postage Prepaid:
                            Tom Vaughn
                            55 E. Monroe Street, Suite 3850
                            Chicago, IL 60603




                                                                            /s/ John Shelley
                                                                            InfoEx, LLC
                                                                            (as authorized agent for Wells Fargo Bank, N.A.)




1138998-31f977b6-5613-43c8-8a76-a45730a4047c-
